OFFiCE   0,F THE ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN
umc.DmNm
rommmv~
           w nho aaL ssur attsiltiou to the OQW at aeoebp
c3uaty c%t%lo    co< ‘I* Eo5eraott, ml 9. a* ms*        In ?a%%*an*
auft wae broughebar the SA% Collector Pox! th% mu of #3do,oo
bawd on a oontraat      TnrPIi%h
                              ix had eatered into w;lth an lndivl-
dual fdr the prepamtabisnof a tar oertlXi%ats w&&ohwas to
03AkiR llot only the information required that th8 aolloobor
Sumlrh War Arttolo 73%. supra, but e&e%,the sfme wa8 t%
be lnmmd &cwia~ that the &examwema pal& and by whompnid.
The wurt held tbab t&e, tar ool%soDor would &et be bntitlsd
to reciover for the furnbhlng      or fi ctwtifioete  euah %B pm-
vlded in ;*rtiale   7SiZd beoauso the 6wr& was rsithin the 800&w
of his dutl*s.     EScmovst,the oour$ hold that the tax oolleetor
am14 reawer w.al* the aoatraot in qwution bwfmea the certi-
float   in qtsetlon mv$ulraU a4d.ltlo~        lnioruw~tlon abavo that
whioh it is the ttu~ collector’s     duty to furniah,umder eaid arc-
tAOlO. The ootlrt abated     as ro~fows:
-
Lag.
 -:                              1.   880




       ATTORNEY GENEFXL OF Tms